DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2020 has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 12-16, 18-22,  34-38, 40-43, and 48 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Wei (US 2016/0205562) teaches a system having LTE-U and Wi-Fi operations that share an unlicensed spectrum (FIG. 1, par [0030]).  LTE-U data transmission may be offloaded to the Wi-Fi radio for reducing heavy traffic loading. In the contention free period, the LTE-U data transmission and the Wi-Fi data transmission may be processed with an interference mitigating mechanism such as a power control mechanism, a time division mechanism, a frequency division mechanism, and a dynamic frequency hopping mechanism (par [0073]).  Wi-Fi AP 250 may serve the RA request in response to the contention being successful. In a RA procedure, a Wi-Fi device such as Wi-Fi devices 102a˜102c may further be allocated a radio resource for further Wi-Fi data transmission if the Wi-Fi device contends successfully. Then, the Wi-Fi device may make the Wi-Fi data transmission with the Wi-Fi AP 250 using the allocated radio resource (par [0075]).
Chen et al. (“Embedding LTE-U within Wi-Fi Bands for Spectrum Efficiency Improvement”) discloses coexistence between Long-term Evolution in unlicensed spectrum (LTE-U) and Wi-Fi in unlicensed band by defining contention free period (CFP) and contention period (CP)
 determine a protocol based on one or more parameters associated with the first wireless network and the second wireless network for transmitting the second wireless network data, the protocol indicating a resource allocation between second wireless network data transmission and first wireless network data transmission, the protocol defining a beacon service interval for transmitting data frames over the first wireless network, the beacon service interval including: a contention free period (CFP) allocated for the second wireless network data transmission, the CFP including at least one transmission period for transmitting a second wireless network data frame of the second wireless network data, a length of the at least one transmission period being determined based on load of the second wireless network data transmission; and obtain information related to a first spectrum of the first wireless network for transmitting the second wireless network data based on the protocol; obtain information related to a second spectrum of the first wireless network for transmitting a control channel associated with the second wireless network, the control channel including one or more data frames to control a start time for transmitting the second wireless network data; and transmit, to the user, the information related to the first spectrum and the information related to the second spectrum in response to the request, as required by claim 12.
Claims 34 and 48 share the same scope and are allowed for the same reason above.
Claims 13-16, 18-22, 35-38, and 40-43 are allowed for being dependent of the allowed independent claims 12, 34 and 48.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642